Appeal from an award made by the Workmen’s Compensation Board. Claimant was injured on November 8, 1940, while employed as a cook by the Great Lakes Transit Co., upon a boat plying on the Great Lakes. He brought an action in the United States District Court in the Western District of New York under the Jones Act to recover for injuries received, upon the theory that he was engaged in maritime work. A judgment for $4,500 was recovered and affirmed. (Marceau V. Great Lakes Transit Corporation, 146 F. 2d 416, certiorari denied sub nom. Great Lakes Transit Corp. v. Marceau, 324 U. S. 872.) On June 17, 1946, claimant received $4,684.80 in full satisfaction of the judgment. Compensation under the New York State Law may not be awarded to this claimant it having been determined that his injuries were received as a maritime worker. Award reversed, with costs against the Workmen’s Compensation Board, and claim dismissed. All concur.